DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed December 21, 2020, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (New Rejection) 
Claims 1, 4-5, 12-22 and 25-46 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al. (US 2005/0215561) in view of Pinney et al. (US 2002/0018800). The rejection is maintained. Claim 5 is cancelled.
Ghosh et al. disclose tablets comprising a combination of cellulose polymers. The films deliver active agents to the oral cavity. The cellulose polymers include hydroxypropyl methylcellulose (Methocel®) with different viscosities (paragraph 0047). The compositions are used to treat nicotine addiction (paragraph 0029).  An example comprises 2% Methocel K100LV (100 mPa.s) and 0.50% Methocel K4M (4,000 mPa.s) (Example 4).  In some embodiments, the dosage forms of the present invention are in the form of tablets. In one aspect, the tablets are film coated (paragraph 0017).  Examples of tablets are co-compressed tablets, e.g., "tablet-in-tablet" and matrix 
Ghosh et al. differ from the instant claims insofar as it does not specifically disclose a lozenge or nicotine but does disclose treating nicotine addiction.
Pinney et al. disclose nicotine delivery systems. The dosage forms include lozenges and are two stage medicine delivery systems. The initial and second doses are capable of achieving a rapid pharmacological effect and a prolonged pharmacological effect, respectively. The two-stage medicine delivery system preferably delivers a craving reduction substance, such as nicotine, in which case, the rapid and prolonged pharmacological effects include a rapid and prolonged craving reduction. The dosage forms comprise a buffering agent which increase the pH level in a user’s mouth to facilitate absorption of the medicine when the delivery system is placed in the user’s mouth (Abstract). Nicotine salts are used and include nicotine polacrilex (paragraph 0073).  Preferably, a buffer is also mixed into the base material so that the buffer remains releasable to elevate a pH level and facilitate transmucosal absorption of the loading and maintenance compounds within the user's mouth when the base material is 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have used the polymer systems of Ghosh et al. and formulated a lozenge to deliver the nicotine of Pinney et al. motivated by the desire to use a formulation that releases the active ingredient and is suitable for treating nicotine addiction.   
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added a buffering agent such as sodium bicarbonate or dipotassium phosphate to the formulations of Ghosh et al. motivated by the desire to uniformly and continually release the therapeutically active ingredient.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have added the two phase system to the composition of Ghosh et al. motivated by the desire to add a sustained release component to the films to provide not only rapid release but also release over a longer period of time to reduce craving when nicotine is used as the active. 
 In regard to the recited properties and dissolution profile, the compositions of Ghosh et al. in view of Pinney et al. comprise hydroxypropylmethyl cellulose, one low . 

Response to Arguments
The Examiner submits that Ghosh et al. disclose the delivery of actives for nicotine withdrawal. This would include the delivery of nicotine to treat nicotine withdrawal. Pinney et al. cure the deficiency of Ghosh by disclosing nicotine actives. Pinney discloses that actives may be used to deliver a craving reduction substance, such as nicotine. Nicotine salts are used and include nicotine polacrilex (paragraph 0073). Nicotine is used to counteract nicotine cravings. Nicotine used includes nicotine polacrilex, which is a nicotine maintenance compound. It delivers a prolonged concentration of nicotine. Therefore it would have been obvious to use nicotine polacrilex not only because it is a suitable nicotine salt but to also prolong the nicotine in the bloodstream and therefore curb nicotine cravings. In regard to not using the polymer systems of Ghosh to deliver the nicotine of Pinney, Ghosh is for the purpose of delivering active to counteract nicotine cravings and the nicotine of Pinney is also used for this purpose. Therefore it would have been obvious to have used the nicotine of Pinney even though it is used in a different system because the nicotine is suitable for counteracting nicotine cravings. 


Conclusion

No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071.  The examiner can normally be reached on Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/
Primary Examiner, Art Unit 1612